IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38414

STATE OF IDAHO,                                  )      2011 Unpublished Opinion No. 744
                                                 )
       Plaintiff-Respondent,                     )      Filed: December 14, 2011
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BRODIE RICHARD BYBEE,                            )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of three years, for felony driving under the influence of
       alcohol, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Brodie Richard Bybee was found guilty of felony driving under the influence of alcohol.
Idaho Code §§ 18-8004, 18-8005(6). The district court sentenced Bybee to a unified term of
seven years, with a minimum period of confinement of three years and retained jurisdiction.
Following the period of retained jurisdiction, the district court suspended the sentence and placed
Bybee on supervised probation for a period of four years. Bybee appeals asserting that the
district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bybee’s judgment of conviction and sentence are affirmed.




                                                   2